Almand, Justice.
The bill of exceptions assigns error on the denial of motions for a judgment notwithstanding the verdict and for a new trial, in an action wherein the plaintiff recovered a money judgment upon a petition seeking damages for a trespass on land which the plaintiff alleged he owned, in which action the defendant sought no affirmative relief. *773Title to land being only incidentally involved and the action being solely one to recover damages for trespass to land, the Court of Appeals and not this court has jurisdiction to review this case. Code (Ann.) § 2-3704; Powell v. Cheshire, 70 Ga. 357 (48 Am. R. 572); Williams v. Aycock, 180 Ga. 570 (179 S. E. 770).
Submitted January 14, 1958
Decided January 22, 1958.
Memory, Barnes & Memory, for plaintiffs in error.
Francis Houston, Lee 8. Purdom, contra.

Transferred to the Court of Appeals. All


the Justices concur.